Citation Nr: 0528996	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-26 862	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, to include bipolar disorder and 
depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Board also notes that the veteran was issued a statement 
of the case in January 2004 on the issue of entitlement to 
service connection for non service-connected pension 
benefits. The veteran was informed of the requirement that he 
submit a substantive appeal if he desired appellate review 
with respect to this issue. Thereafter, the issue was not 
addressed in any written communication received from the 
veteran or his representative. Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue. 

In response to a request for a hearing before a member of the 
Board, the RO notified the veteran in a March 2005 letter to 
his last address of record that a hearing had been scheduled 
for March 29, 2005. The claims file notes that the veteran 
failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
requested rescheduling of the hearing.  See 38 C.F.R. § 
20.702(d)(2005).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue on appeal have been 
completed.

2.  In a July 1987 unappealed determination, the RO denied 
the appellant's claim of entitlement to service connection 
for a nervous disorder, classified as paranoid personality, 
and bipolar depression. The appellant was notified of that 
determination and did not appeal. This is the last final 
decision on any basis.

3.  The appellant filed to reopen a claim of entitlement to 
service connection for psychiatric disability, to include 
bipolar disorder and depression, in March 2002.

4.  The evidence received since the July 1987 determination 
includes evidence that is cumulative or redundant of the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The July 1987 unappealed rating action is final.  New and 
material evidence has not been received to reopen the 
previously denied claim seeking service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 
2002);  38 C.F.R. §§ 3.156, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing. It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
Therefore, it is applicable to the appellant's claim which 
was received after that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate. Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
They are applicable to the appellant's claim to reopen, which 
was received after that date.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf. See e.g., the letters addressed 
to the appellant from the RO dated in September 2002, 
September 2003, March 2005. The Board notes that in the 
September 2002 VCAA notification letter, the RO sought to 
specifically satisfy the requirements of 38 C.F.R. § 
3.159(b)(1), and 38 C.F.R. § 3.156(a). Thus the Board finds 
that the veteran was on notice of what he must show to 
prevail in his claim and of what evidence the RO has 
received. The communications provided the appellant with a 
specific explanation of the type of evidence necessary to 
reopen his claim, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf. See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

Pertinent to the claim to reopen, the appellant reported 
medical records which the Board concludes are already of 
record, or which the RO has previously attempted to obtain by 
letters to the identified providers. See e.g. request for 
record from McLean Hospital Corp. letter dated in July 1987. 
Additional medical records of post-service psychiatric 
treatment at VA have also been received. In addition, the 
veteran was afforded a VA examination in October 2002 which 
included a psychiatric evaluation. Neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information. 

The Board finds that, in the circumstances of this case, 
remand for any additional development or notification would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). Accordingly, the Board finds that the duty 
to assist and notify provisions of the VCAA with respect to 
the veteran's claim to reopen have been fulfilled.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim was received after August 29, 2001, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is applicable to the claim. New 
evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

III.  Analysis

Entitlement to service connection for nervous disorders was 
initially denied on the merits by RO decision of July 1987, 
on the basis that a passive-aggressive personality disorder 
was a constitutional or developmental abnormality not due to 
disease or injury in service, and bipolar depression was not 
incurred or aggravated in service, or manifested to a degree 
of 10 percent within the first post-service year. 

The veteran submitted additional records, but the denial was 
continued in October 1987. The veteran was notified of the 
denials, but did not appeal.

The evidence of record that formed the bases for the prior 
denials included the service medical records showing 
diagnoses of alcoholism, habitual excessive drinking, and 
passive-aggressive personality; post-service treatment 
records reflecting treatment from 1980 onwards for 
alcoholism, substance abuse, bipolar disorder, and depression 
as well as various other conditions. None of the records 
submitted prior to the current claim showed complaints or 
diagnoses of a psychiatric disorder in service, a psychosis 
within the first post-service year, or attributed any 
psychiatric disorder to his military service.

Evidence received in support of the claim to reopen includes 
a VA examination dated in October 2002 which included claims 
file review. The examiner discussed details of the veteran's 
service medical records, and diagnoses included bipolar 
disorder, depressed; alcohol dependence in full remission, 
cocaine dependence in full remission, cannabis dependence in 
full remission, dependent personality disorder, problems 
related to social environment and occupational problems.  
There was no relationship to service identified. This 
evidence is cumulative of evidence of the veteran's diagnoses 
that were previously considered by the RO in the prior final 
decisions.

The evidence also includes numerous records of post-service 
VA psychiatric treatment up through 2002, as well as of 
treatment for other unrelated disorders. However, they are 
essentially duplicative of evidence previously considered. 
None of the submitted evidence attributes the current 
psychiatric disorders to military service. The veteran's 
statement has been considered. However, it asserts nothing 
that was not previously considered in the prior final 
decision. Thus the evidence is mainly duplicative or 
cumulative of evidence of record previously considered by the 
RO in prior rating determinations, and does not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
does not show that the current disability is related to 
military service, and does not raise a reasonable possibility 
of substantiating the claim. 

Accordingly, the evidence is not new and material, and 
reopening of the claim is not in order.

ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for an acquired 
psychiatric disorder denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


